SULLIVAN, Chief Judge
(concurring in the result):
I do not agree with the lead opinion’s suggestion that this case can be resolved on the basis of the government agent’s lack of knowledge of appellant’s status as a patient in a service drug-rehabilitation program. That agent’s informant knew appellant was in such a program, and the Government cannot disavow its informant’s knowledge. See Sherman v. United States, 356 U.S. 369, 375, 78 S.Ct. 819, 822, 2 L.Ed.2d 848 (1958).
In any event, I do not agree with the lead opinion’s application of service regulations to this case either. Paragraph 3-7, Army Regulation 195-2 (30 Oct.1985), cited by Judge Cox, does not apply to offenses occurring after entry into the program. Moreover, the prohibited conduct in that section of the Army Regulations is the gathering of information, not the conduct ing of a “sting” operation.1 Construed in *360this light, the criminal investigator committed no regulatory violation.
Also, I am not persuaded that any applicable civilian2 or military regulation3 on federally assisted drug-treatment programs “proscribes sting operations against drug rehabilitation patients,” as the defense contends. Appellant cites no particular statute or regulation for this prohibition, and I have discovered none on my own. The regulations do proscribe placement of informants in these programs, and use of information gathered by informants or undercover agents against the patients of such a program. However, these regulations cannot be reasonably construed to give patients immunity for post-entry drug offenses observed and participated in by government agents or informants.
Finally, appellant was found guilty of wrongfully distributing cocaine on two separate occasions — December 2 and 5, 1988, in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. At that time he was receiving out-patient treatment for his cocaine addiction at Fort Myer, Virginia. If the government informant had preyed on appellant’s addiction to induce him to commit the' crime of using cocaine, my judgment would be different in this case. See generally Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952). Distribution of drugs ultimately for a stranger for possible profit, however, is an entirely different matter, and a sting operation against the same is not patently outrageous government conduct. See United States v. Luttrell, 889 F.2d 806, 811-14 (9th Cir.1989).

. Paragraph 2-5b(5), Criminal Investigation Command Regulation 195-15 (1 Nov.1987) states:
(5) The Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) prohibitions and restrictions are defined in AR 600-85. USACIDC special agents and other investigative personnel, to include sources, will not solicit information from participants in ADAPCP. Information which is volunteered is acceptable, as long as it is not obtained within an ADAPCP facility or in such a manner as to jeopardize the safety of the source or in a way which compromises the credibility of the ADAPCP. No covert agents will enroll or - infiltrate ADAPCP facilities for the purpose of law enforcement activities. The USACIDC special agent must know if their open/confi*360dential/registered source(s) Eire ADAPCP participants.


. According to § 2.17, 42 C.F.R. Ch. 1 (10-1-90 Edition):
§ 2.17 Undercover agents and informants.
(a) Restrictions on placement. Except as specifically authorized by a court order granted under § 2.67 of these regulations, no program may knowingly employ, or enroll as a patient,any undercover agent or informant.
(b) Restriction on use of information. No information obtained by an undercover agent or informant, whether or not that undercover agent or informant is placed in a program pursuant to an authorizing court order, may be used to criminally investigate or prosecute any patient.
[52 FR 21809, June 9, 1987; 52 FR 42061, Nov. 2, 1987]
(Emphasis added.)


. Army Regulation (AR) 600-85, Personnel-General: Alcohol and Drug Abuse Prevention and Control Program (21 Oct.1988) provides:
2-16. Law enforcement relationship to the ADAPCP
a. It is Army policy to encourage voluntary entry into the ADAPCP. Military police, Criminal Investigation Division (CID) special agents,and other investigative personnel will not solicit information from clients in the program, unless they volunteer to provide information and assistance. If the client volunteers, the information will not be obtained in the CCC [Community Counseling Center] or in such a manner as to jeopardize the safety of sources of the information or compromise the confidentiality and credibility of the ADAPCP (AR 190-30 and 195-2).
b. Title 42, Code of Federal Regulations, prohibits undercover agents from enrolling in or otherwise infiltrating an alcohol or other drug treatment or rehabilitation program for the purpose of law enforcement activities. This restriction does not preclude the enrollment in the ADAPCP, for rehabilitation purposes, of military police, CID, or other investigative personnel who have an actual alcohol or other drug abuse problem. Their law enforcement status must be made known to the ADCO at the time of their enrollment. These measures are for the protection of the law enforcement client as well as the ADAPCP.
(Emphasis added.)